GOLDTHWAITE, J.
Our act of Assembly directs that certain articles shall be retained by, and for the use of every family in the State, free and exempt from levy or sale, by virtue of any execution or other legal process. [Digest, 167, §42.]
It is not disputed that the articles seized are of those enumerated in the statute, but we think the plaintiff is not one of the class of persons within its protection. The exemption is not conferred upon the property of every person, and it seems clear that a debtor, merely as such, is not considered; it is only when connected with others that protection is cast around his property, and this is, that those dependent on him may not be injured by his destitution. This connection too, which creates the exemption, must exist in this State. Such indeed, are the very terms of the enactment, but without them, it would *556be difficult to conceive any sound reason for extending our own legislation beyond our own limits. The fact that the plaintiff has been accompanied by his son during his residence within the State, does not constitute them a family, within the sense of the statuie. To constitute such a family there must be a condition of dependence, and no mere aggregation of individuals will create this relation. Nor can the circumstance that a family exists elsewhere, have any material influence on ' the case. They are possibly dependent upon the plaintiff, but they are not a family within this State, and therefore are not within the letter or the spirit of the act.
To exempt this property from execution, under the circumstances disclosed, would produce no benefit to any one within the State, alone exempting the debtor, and we have already shown that, as’such, the statute gives him no right.
The judgment must be affirmed.